IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-50126
                         Summary Calendar



RODERICK LYN BARNES,

                                         Plaintiff-Appellant,

versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL DIVISION,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                        USDC No. W-99-CV-58
                       --------------------
                         September 29, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Roderick Lyn Barnes, TDCJ #607656, has filed an application

for leave to proceed in forma pauperis (IFP) on appeal, following

the district court’s dismissal of his 42 U.S.C. § 1983 complaint.

By moving for IFP, Barnes is challenging the district court’s

certification that IFP should not be granted on appeal because

his appeal is not taken in good faith.   See Baugh v. Taylor, 117
F.3d 197, 202 (5th Cir. 1997).   Barnes argues that the district

court erred in construing his complain as arising out of 42

U.S.C. § 1983 because the loss of his trusty class status

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-50126
                                 -2-

affected his release date and deprived him of the accrual of

extra good time credits, that the district court erred by

applying the incorrect law in deciding that Barnes failed to

state a claim, and that the district court abused its discretion

in denying his motion to amend.

     The district court erred when it construed Barnes’ claim as

coming under § 1983 because Barnes’ claim should have been

construed as a 28 U.S.C. § 2254 petition for writ of habeas

corpus.   See Malchi v. Thaler, 211 F.3d 953, 956 (5th Cir. 2000).

The district court did not err in finding that Barnes failed to

state a claim because a prisoner does not have a constitutionally

cognizable claim for the right to a particular time-earning

status.   See Id. at 959.   The district court did not abuse its

discretion in denying Barnes’ motion to amend because the

amendment would have been futile.    See FDIC v. Conner, 20 F.3d
1376, 1385 (5th Cir. 1994).

     The district court’s certification that Barnes’ appeal was

not taken in good faith was not error, and the appeal is

dismissed.   See Baugh, 117 F.3d at 202 and n.24.

     IFP DENIED; APPEAL DISMISSED.